Citation Nr: 0630443	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-35 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2005) for 
aggravation of a spastic colon disorder claimed to be the 
result of treatment at a Department of Veterans Affairs 
Medical Center (VAMC) in Providence, Rhode Island, in January 
2001.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

The veteran testified at a December 2005 hearing before a 
decision review officer (DRO), and a transcript of that 
hearing is of record.  

The Board herein will enter a decision on the certified 
issue.  It is noted that the treatment in question was for a 
service connected disorder.  Thus the issue of secondary 
service connection is reasonably raised by the evidence.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In June 2003, the RO received the veteran's claim of 
entitlement to disability benefits pursuant to 38 U.S.C.A. 
§ 1151.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the use of Clindamycin 
IV as an antibiotic for the veteran's foot surgery during his 
January 2001 VA hospitalization permanently made worse the 
veteran's spastic colon.

3.  Even if the veteran's spastic colon was found to have 
been permanently made worse as a result of VA medical care, 
the medical evidence preponderates against a finding that 
aggravation of the spastic colon was the proximate result of 
fault or negligence on the part of VA in furnishing such 
care, or that it was the proximate result of an event not 
reasonably foreseeable in furnishing such care.  


CONCLUSION OF LAW

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
aggravation of a spastic colon disorder claimed to be the 
result of treatment at a VA medical facility in January 2001 
is not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In June 2003, the veteran filed a compensation claim under 
the provisions of 38 U.S.C.A. § 1151 for aggravation of a 
spastic colon due to reaction to antibiotics following foot 
surgery at a Department of Veterans Affairs Medical Center 
(VAMC) in Providence, Rhode Island, in January 2001.  

A review of the veteran's medical records prior to the 
January 2001 operation show evidence of a spastic colon and 
complaints of gastrointestinal (GI) distress.  

Also, in July 1958, the RO granted service connection for 
osteoarthritis of the bilateral great toes.  Subsequently, 
the RO recharacterized that disability as two separate 
disorders:  non-union of the right first metatarsophalangeal 
joint and osteoarthritis of metatarsal phalangeal joint of 
the left great toe.

September and December 1986 VA outpatient medical records 
list a spastic colon in the veteran's past medical history.

There is a reference to GI upset in an April 1987 VA 
outpatient medical record, and a reference to a spastic colon 
with complaints of constant abdominal pain in the veteran's 
October 1987 VA examination.  The examiner said irritable 
bowel syndrome (IBS) was possibly exacerbated by anxiety.  
The veteran also was diagnosed with a hiatal hernia and 
stomach ulcer.  It was noted the veteran had been 
hospitalized in 1977 for 70 days and had an upper and lower 
endoscopy and upper and lower barium studies.  The veteran 
complained his stomach was always on fire by which he meant 
epigastric burning discomfort, but he denied heartburn, 
nausea, vomiting, or weight loss.  He had intermittent, very 
rare dysphagia for solids once or twice a year with only two 
episodes of regurgitation of food and no dysphagia for pills 
or liquids.  Over the previous several years, once or twice a 
month, the veteran had lower abdominal cramps and watery, 
explosive diarrhea associated with fainting.  In between, his 
bowel movements were normal.  It was noted that occasionally 
the veteran could go three to four months without these 
episodes of explosive diarrhea and associated syncope.  The 
veteran's intermittent diarrhea was consistent with irritable 
colon syndrome, but updated tests were needed to fix the 
cause.  The examiner said the veteran would appear to be 
moderately and intermittently disabled on the basis of his 
diarrhea and colon symptoms.

A June 1989 VA outpatient medical record states that the 
veteran's father died of cancer of the colon.

An undated VA outpatient medical record, probably dated in 
1995, lists IBS as one of the veteran's complaints for which 
he was taking medication.

A January 1995 VA outpatient medical record reflects the 
veteran's complaints of occasional diarrhea irrespective of 
his diet.  The impression of the examining physician was IBS.

A May 1995 VA outpatient medical record reflects the veteran 
was seen for a follow up visit for IBS.  The veteran 
complained of a burning sensation in his stomach for many 
years regardless of the medications he took.  This medical 
record reflects a complaint of abdominal discomfort with 
episodes of diarrhea.

A January 2000 VA medical record reflects the veteran's 
complaint of low abdominal pain and an episode of diarrhea 
and nausea.

Private and VA medical records dated in January and February 
2001 show the veteran underwent first metatarsal phalangeal 
joint fusion at Providence VAMC, and subsequently was started 
on 600 milligrams of Clindamycin intravenously every 8 hours 
for prophylaxis due to penicillin allergy.  This post 
operative therapy lasted approximately three days.  Two days 
later, after discharge from the VAMC and after first seeking 
treatment in the emergency room of a private hospital, the 
veteran was re-admitted with intermittent explosive diarrhea 
and episodes of nausea and vomiting.  Diagnosis of 
Clostridium difficile colitis was given.  Stool tests were 
positive for occult blood, but negative for clostridium 
difficile toxin in three samples.  After treatment and 
release, the veteran continued to report persistent diarrhea.  

A general surgery note from VA podiatrists dated in February 
2001 states that the veteran's past medical history on the 
eve of surgery was significant for esophageal reflux, tobacco 
use disorder, cystoscopy in 1994, and lower lumbar 
discectomies in 1970, 1971 and 1973.  There is no mention of 
a spastic colon or GI problems.

Another February 2001 VA medical record states that the 
veteran was given Clindamycin perioperatively, secondary to 
his penicillin allergy.  This record also reflects the 
veteran's fall that morning and that he still had abdominal 
discomfort with loose stools four times a day.

An April 2001 VA outpatient medical record showed positive 
stool leukocytes and negative culture for salmonella, 
shigella and campylobacter.  Other April 2001 VA medical 
records reflect the veteran's complaint of episodes of 
diarrhea on and off greater than one month.  When diarrhea 
returned four to five days previous to one of these visits, 
the veteran claimed he had to go to the bathroom 10 to 12 
times per night.  He sought medication to stop this.  Another 
of these records states the veteran had diarrhea once per 
week, but it was more persistent recently but without 
abdominal pain or vomiting.

A May 2001 VA medical record notes the veteran lost 20 pounds 
since February.

An October 2002 VA medical record from the GI clinic notes 
that the veteran's symptoms of diarrhea continued and 
worsened.  It was noted the veteran had diarrhea several 
times during the day and night.  The anus was irritated and 
painful.  There was no improvement with low diary diet and 
bland diet.  Some fecal incontinence was noted.

A December 2002 VA medical record reflects the veteran was 
seen for follow up at the GI clinic.  It was noted he ate 
only one meal a day because otherwise his bowels moved 7-8 
times a day after eating.  He now had two bowel movements a 
day with occasional blood spot noted.  Impression was chronic 
diarrhea with nearly constant dull abdominal pain.  It was 
noted the veteran related the beginning of this problem to 
getting antibiotics two years ago in the hospital.  The 
physician wrote that he favored a functional disorder given 
the overall picture.

A February 2003 VA GI clinic medical record reflects the 
veteran was seen for his chronic diarrhea which continued 
unchanged as the veteran stopped taking some medications due 
to intolerance.  It was noted his bowel movements were 
intermittently normal (formed once a day and watery and loose 
5-6 times a day).  Another February 2003 VA medical record 
reflects the opinion of a gastroenterologist who was less 
impressed by the severity of the veteran's symptoms of 
chronic diarrhea and the impact on his quality of life 
because of the veteran's non-compliance with workup and 
therapy.  He suspected this related either to adverse drug 
reactions, maldigestion, or idiopathic secretory diarrhea 
without adverse sequelae.

In May 2003, a medical opinion was provided by Dr. L.S., a VA 
podiatrist, who reviewed the entire claims file.  He opined 
that it was unlikely that any permanent disability was 
incurred from the veteran receiving Clindamycin intravenously 
for approximately three days.  Specifically, he believed it 
was unlikely that Clindamycin was responsible for the 
veteran's chronic diarrhea or spastic colon.  Dr. L.S. based 
his opinion on results of the stool specimen tests and the 
veteran's past history of gastrointestinal problems.  His 
impression was that the veteran most likely was suffering 
from idiopathic diarrhea.  He noted hospital tests in January 
2001 for C. difficile colitis and occult blood were negative.  
At this point a diagnosis of most likely diverticulosis was 
made versus true C-difficile colitis.  Etiopathic diarrhea 
was also a possible diagnosis.  Post discharge from the 
hospital, the veteran was seen at the GI clinic and underwent 
a colonoscopy.  Polyps were found and biopsied and normal 
mucosa was observed.  There was no evidence of malignancy or 
colitis on biopsy.  GI consultation revealed no malabsorption 
problems as well as no findings indicative of colitis.  

A June 2003 VA medical record states idiopathic diarrhea and 
gastritis were part of the veteran's past medical history.

June and July 2003 VA medical records of follow up to the 
veteran's more recent surgery on his left foot discloses the 
veteran still had chronic diarrhea.  He had to go to the 
bathroom right away after a meal, and his anus was irritated 
and painful with an occasional small amount of bright red 
blood per rectum noted.  It also was noted that the veteran 
tolerated the anesthesia to the recent surgery without 
complications.

VA outpatient medical records dated in August 2003, August 
2004 and February 2005 reflect the veteran did not want to 
pursue any further GI procedures for his diarrhea complaint.

A February 2004 VA outpatient medical record from the GI 
clinic reflects the veteran was seen for follow up and that 
his diarrhea was fairly well controlled.  He took medications 
only when needed.  His bowel movements fluctuated between 
five to seven times per day, he ate once a day, and no 
abdominal pain was noted.  The impression of the examining 
physician was chronic diarrhea with mild and tolerable 
symptoms controlled by antidiarrheal medications as needed.  
He suspected this was either related to an adverse drug 
reaction, maldigestion, or idiopathic secretory diarrhea with 
no adverse sequelae.

The veteran's July 2004 VA examination noted chronic diarrhea 
as part of his medical history.

In a December 2005 personal hearing at the RO before the DRO, 
the veteran testified that when he was released from the VAMC 
after surgery on his right foot in January 2001 he told staff 
he had an upset stomach.  Staff told him to take Pepto-
Bismol.  After he got sick at home, the veteran said he was 
taken by ambulance back to the VAMC, but the ambulance broke 
down and he was taken to a private hospital for awhile.  
There, after he was stabilized, a doctor told him that it was 
the antibiotic he had after surgery that had caused his 
illness.  Subsequently, when the veteran returned to the 
VAMC, he said a physician at the VAMC concurred with that 
opinion.  The veteran insisted statements from those two 
physicians should be in the record.

The veteran also testified that he always suffered from a 
spastic colon, but that it had been dormant for 20 years 
before the 2001 surgery.  Now, after its aggravation in 2001, 
the veteran testified that he could not eat at social 
functions because of the need to visit the bathroom.  Before 
the 2001 surgery, the veteran said he could eat a meal in 
public without incident.  Lately, he said he tried his own 
methods to combat the diarrhea.  He abstained from food 
before going out and ate at home in the evenings when he had 
ready access to a bathroom.  He also testified that he did 
not think the Providence VAMC personnel intentionally 
aggravated his spastic colon with the post operative 
antibiotics, but that an error was made and he had complained 
about an upset stomach.  

In March 2006, a second medical opinion was provided by a VA 
staff gastroenterologist.  K.P., M.D., who had access to the 
veteran's file, opined that the medicine given to the veteran 
during foot surgery in January 2001 was unlikely responsible 
for his chronic diarrhea.  Though clindamycin was known to 
cause C. difficile colitis and may have caused the episode of 
acute diarrhea in January 2001, there was no evidence to 
support ongoing or persistent colitis or Clostridium 
difficile infection as the cause of the veteran's chronic 
diarrhea.  There also was no evidence that linked antibiotic 
therapy and aggravation of a spastic colon.  Dr. K.P. opined 
that the veteran's chronic diarrhea was not likely due to any 
fault on the part of VA or from an event not reasonably 
foreseeable from the foot surgery performed at the Providence 
VAMC in January 2001.




II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in April 2002.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed.Cir. 2006).  In this letter, the veteran 
also was advised to submit additional evidence to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

Here, the noted April 2002 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for aggravation of a spastic colon due to 
reaction to antibiotics following foot surgery is not 
warranted.  Moreover, the record reveals that a general 
letter was sent concerning effective dates and rating 
criteria just before the case was returned to the Board.  
Therefore, any lack of notice as to matters required by 
Dingess and Hartman constitutes harmless error here.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


B.  Analysis

Since the veteran filed his claim in June 2003 for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
aggravation of a spastic colon due to reaction to antibiotics 
following foot surgery, the version of 38 U.S.C.A. § 1151 
effective October 1, 1997, applies to his claim.  See 
VAOPGCPREC 40-97.  

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service-
connected.  A qualifying disability is one that is not the 
result of a veteran's willful misconduct, and that was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, and the proximate cause of the disability is 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped.  38 
C.F.R. § 3.361(b) (2005).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability.  38 C.F.R. § 3.361(c)(1) 
(2005).  The proximate cause of disability is the action or 
event that directly caused the disability, as distinguished 
from a remote contributing cause.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability; and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  38 C.F.R. § 3.361(d)(1) 
(2005).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

In the present case, the veteran contends the administration 
of an antibiotic after surgery in the Providence VAMC on his 
service-connected right toe aggravated a dormant spastic 
colon which led to his further hospitalization.  As a result, 
he contends that he now suffers from additional disability 
manifested by chronic diarrhea.  

The Board has carefully reviewed the veteran's contentions.  
While the medical evidence indicates that the veteran 
suffered symptoms of diarrhea within days of his January 2001 
surgery, and that he was administered Clindamycin 
intravenously for three days after this surgery, the 
competent and probative medical evidence reveals that the 
veteran had a pre-existing history of both a spastic colon 
and some GI distress and that antibiotics in January 2001 did 
not aggravate his spastic colon.

The Board finds that the medical opinions of both Dr. L.S. in 
May 2003, and Dr. K.P. in March 2006, to be persuasive and of 
greater probative value than notations in the medical records 
or the veteran's written or oral statements.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence").  The physicians opined, 
after a review of the claims folder, that administration of 
Clindamycin did not aggravate the veteran's spastic colon.  
The medical opinions of these two physicians, both of whom 
reviewed the claims file, effectively demonstrate the veteran 
cannot show proximate cause in his § 1151 complaint.  
Therefore, the Board too finds that there is no competent and 
probative evidence showing fault or negligence on the part of 
VA in furnishing the veteran's post operative care.

A review of the claims file failed to disclose the statements 
from two physicians regarding antibiotics to which the 
veteran referred in his testimony of December 2005.

While post operative medical records from the VA outpatient 
GI clinic show the veteran did suffer more symptoms of 
chronic diarrhea after January 2001 than before the surgery, 
they also reflect that the veteran stopped taking any drugs 
for this diarrhea and did not want to pursue any further GI 
procedures after approximately August 2003.

The Board has considered the veteran's belief that he 
currently has a chronic diarrhea disability as a result of VA 
treatment in January and February 2001.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter.  While a layman such as the veteran can certainly 
testify about current symptoms, he is not competent to 
diagnose himself with a particular disability, or to provide 
an opinion linking that disability to VA treatment.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Based on the above, the veteran's claim for entitlement to 
benefits under § 1151 for aggravation of a spastic colon due 
to reaction to antibiotics following foot surgery must be 
denied.  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for aggravation of a spastic colon claimed 
to have resulted from treatment at a Department of Veterans 
Affairs Medical Center in Providence, Rhode Island, in 
January 2001 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


